Gilbtllan, C. J.
This case must be governed by the decision in Curtis against this defendant, 21 Minn. 497. The decision in that case was not, as seems to be assumed by the appellant, that there may be two kinds of judgment upon appeals in these proceedings, under chapter 34, Gen. St.; one kind where the company gives security in order to obtain possession of the land before the appeal is determined, and another kind where no such security is given. *192Section 26 provides that the judgment shall declare what right the company shall acquire by payment.
The court held, in the Curtis case, that section 26 does not state all that must be inserted in the judgment, and to show this to be so, referred to the provisions of section 23, which imply that the judgment shall require payment by the company. To ascertain what is the proper judgment to enter in such eases, it construed both sections together.
Order affirmed.